Motion Granted and Order filed September 25, 2014.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-13-01041-CR
                                  ____________

                     SIMEON DESHON STATEN, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 174th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1374615


                                       ORDER

      Appellant is represented by retained counsel, Brenda Doucette. Appellant’s
brief was originally due April 15, 2014. We have granted four extensions of time
for a total of 157 days extension of time to file appellant’s brief until September
19, 2014. No brief was filed. On September 19, 2014, counsel filed a further
request for extension of time to file appellant’s brief.
      Because counsel alleges a recent exceptional circumstance, we GRANT the
request. However, because there has already been a five-month delay in filing the
brief, we issue the following order.

      We order Brenda Doucette to file a brief with the clerk of this Court on or
before October 19, 2014. If counsel does not timely file appellant’s brief as
ordered, the Court will issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                   PER CURIAM



Panel consists of McCally, Brown, and Wise